OTT, Acting Chief Judge.
While confined at the Pasco County Detention Center awaiting trial on another charge, appellant escaped. As a result, he was convicted of the crime of escape, from which he brings this appeal. He advances three reasons why his conviction should be overturned. We find merit in one.
For the reasons set forth in Fouts v. State, 374 So.2d 22 (Fla.2d DCA, 1979), we agree with appellant that the trial judge erred in permitting the state to reveal to the jury that at the time of his escape appellant was awaiting trial on another charge of escape. Appellant in no way induced, invited or waived that error, nor is he otherwise estopped to challenge it. It may not be prejudicial in every case to disclose the nature of the charges pending against a defendant at the time he escapes, but the prejudicial effect of such disclosure in this case is obvious. As a consequence, appellant is entitled to a new trial.
Reversed and remanded for further proceedings not inconsistent with this opinion.
RYDER, J., concurs.
DANAHY, J., concurring specially.